           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

OMAR GILLIAM
Reg. #23606-009                                            PETITIONER

v.                      No. 2:19-cv-37-DPM

DEWAYNE HENDRIX, Warden,
and UNITED STATES
DEPARTMENT OF JUSTICE                                RESPONDENTS

                              ORDER
     Unopposed recommendation, NQ 2, adopted.       FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Gilliam's § 2241 petition
will be dismissed without prejudice.
     So Ordered.




                                D.P. Marshall Jr.
                                United States District Judge
